IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DWAYNE E. CROPPER,                     §
                                        §
       Defendant Below,                 §   No. 301, 2021
       Appellant,                       §
                                        §   Court Below: Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. I.D. No. 9601010152 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §
                                        §

                           Submitted: October 4, 2021
                           Decided:   October 25, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                    ORDER

      After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

      (1)    On September 20, 2021, the appellant, Dwayne E. Cropper, filed this

appeal from a Superior Court order dated August 3, 2021, and docketed on August

4, 2021, that denied his “Motion for Writ.” Under Supreme Court Rules 6 and 11, a

timely notice of appeal should have been filed on or before September 3, 2021.

      (2)    The Senior Court Clerk issued a notice directing Cropper to show cause

why this appeal should not be dismissed as untimely filed. On September 27, 2021,

the Court received the certified-mail receipt, confirming that the notice to show
cause had been delivered. A response to the notice to show cause was therefore due

on or before October 7, 2021. On October 4 and 5, 2021, Cropper filed an official

Form A Notice of Appeal, a motion to proceed in forma pauperis, and a

“Memorandum [in] Support of Writ.” In the memorandum, Cropper asserts various

challenges to his conviction, such as ineffective assistance of counsel, an allegation

that the Superior Court docket has been falsified, and a claim that the State failed to

provide him with favorable evidence; none of the documents that he filed address

the untimeliness of his appeal.

      (3)    A notice of appeal must be timely filed to invoke the Court’s appellate

jurisdiction.1 A notice of appeal must be received by the Court within the applicable

time period to be effective.2 Unless an appellant can demonstrate that the failure to

file a timely notice of appeal is attributable to court-related personnel, an untimely

appeal cannot be considered.3 The failure to file a timely appeal in this case is not

attributable to court-related personnel. Therefore, the appeal must be dismissed.




1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Del. Supr. Ct. R. 10(a).
3
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).

                                            2
     NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                BY THE COURT:


                                /s/ Tamika R. Montgomery-Reeves
                                            Justice




                                  3